           Case 3:18-cv-00454-VAB Document 15 Filed 04/20/20 Page 1 of 14



                                UNITED STATES DISTRICT COURT

                                    DISTRICT OF CONNECTICUT

TAJAH S. MCCLAIN,                                       :
     Plaintiff,                                         :
                                                        :
        v.                                              :    Case No. 3:18-cv-454 (VAB)
                                                        :
SCOTT SEMPLE, COMMISSIONER                              :
OF CORRECTION, ET AL.,                                  :
     Defendants.                                        :

    INITIAL REVIEW ORDER AND RULING ON MOTION FOR STATUS OF SERVICE

        Tajah Mcclain (“Plaintiff”), currently confined at Corrigan-Radgwoski Correctional

Institution (“Corrigan”) in Uncasville, Connecticut, has filed a Complaint against Commissioner

Scott Semple,1 Warden Scott Erfe and Jane Ventrella, BSN, RN. Compl., ECF No. 1 (Mar. 16,

2018). Mr. Mcclain has also filed a motion for status of service of the Complaint. Mot. for Status

of Service, ECF No. 13 (Oct. 2, 2019).

        For the reasons set forth below, Mr. Mcclain’s claims against Commissioner Semple and

Warden Erfe will be DISMISSED, and all claims for declaratory and injunctive relief will be

DISMISSED. The Court will permit his claims for damages against Nurse Ventrella to go

forward.

        Mr. Mcclain’s motion for status of service will be DENIED as moot.




1
 Mr. Mcclain has named “Scott Simple” as a defendant, when in fact the defendant former Commissioner’s name is
“Scott Semple.” The Court will use the correct spelling. The Clerk of Court is requested to amend the docket case
caption to reflect the correct spelling of Defendant’s name. See Ayuso v. Semple, No. 3:18-cv-116 (JAM), 2019 WL
2491628, at *1 (D. Conn. June 14, 2019) (correcting defendant Scott Semple’s name from “Simple” to “Semple” in
an Initial Review Order of a prisoner’s complaint).

                                                        1
            Case 3:18-cv-00454-VAB Document 15 Filed 04/20/20 Page 2 of 14



    I.       FACTUAL AND PROCEDURAL BACKGROUND

             A. FACTUAL ALLEGATIONS

         In May 2017, Mr. Mcclain, then-incarcerated at Cheshire Correctional Institution

(“Cheshire”) in Cheshire, Connecticut, allegedly experienced “very painful and intense

headaches in the area of [his] eye sockets” because he was unable to wear his eyeglasses. Compl.

at 3 ¶ 1.

         On May 31, 2017, Mr. Mcclain allegedly submitted an inmate request seeking to have his

eyes checked and his glasses fixed. Id. Mr. Mcclain allegedly subsequently visited the medical

department, where a medical staff member took his blood pressure. Id. ¶ 2. The staff member

allegedly sent Mr. Mcclain back to his housing unit without providing him with any treatment or

medication for his symptoms of painful headaches. Id.

         On June 4, 2017, Mr. Mcclain allegedly received a notice indicating that he would have

to wait a year to receive any treatment for his painful headaches and to have his eyeglasses

repaired. Id. ¶ 3.

         On June 12, 2017, Mr. Mcclain allegedly submitted another request to be seen in the

medical department because the pain in the area of his eye sockets was unbearable. Id. ¶ 4. A

medical staff member allegedly spoke to the Plaintiff in the medical department and indicated

that he could not be seen by a doctor for a year regarding his complaints and suggested that he

stop watching television until he could be seen by a doctor. Id. The staff member allegedly did

not provide Mr. Mcclain with any treatment or medication to alleviate his pain symptoms. Id.

         On August 9, 2017, Mr. Mcclain allegedly filed an inmate grievance. Id. ¶ 5.




                                                 2
          Case 3:18-cv-00454-VAB Document 15 Filed 04/20/20 Page 3 of 14



         On September 21, 2017, Nurse Ventrella allegedly returned Mr. Mcclain’s form without

disposition but acknowledged Mr. Mcclain’s claims of pain and advised him to write to the

medical department and request to have his eyeglasses repaired. Id. at 3–4 ¶ 6.

         On October 24, 2017, Mr. Mcclain allegedly sent a request to Nurse Ventrella asking her

to give his grievance a disposition so that he could file an appeal of the grievance. Id. ¶ 7. Nurse

Ventrella allegedly did not respond to Mr. Mcclain’s request. Id.

            B. PROCEDURAL HISTORY

         On March 16, 2018, Mr. Mcclain filed this lawsuit while still incarcerated at Cheshire.

Compl.

         On July 26, 2018, Mr. Mcclain moved to amend his prayer for relief to change the

amount in demand and the Defendants listed for the specific relief. Mot. to Amend, ECF No. 10

(July 26, 2018).

         On November 6, 2018, the Court granted Mr. Mcclain’s motion to amend his request for

relief. Order Granting Mot. to Amend, ECF No. 11 (Nov. 6, 2018).

         On June 18, 2019, Mr. Mcclain filed a notice of change of address to inform the Court

that he had been transferred to the Gardner Correctional Institution (“Gardner”) in Newtown,

Connecticut. Notice of Change of Address, ECF No. 12 (June 18, 2019) (“First Notice”).

         On October 2, 2019, Mr. Mcclain filed a request for an update as to whether Defendants

had been served. Mot. for Status of Service.

         On October 29, 2019, Mr. Mcclain filed another notice of change of address to inform the

Court that he had been transferred to Corrigan. Notice of Change of Address, ECF No. 14 (Nov.

1, 2019) (“Second Notice”).




                                                  3
          Case 3:18-cv-00454-VAB Document 15 Filed 04/20/20 Page 4 of 14



   II.      STANDARD OF REVIEW

         Under 28 U.S.C. § 1915A(b), district courts must review prisoners’ civil complaints

against governmental actors and sua sponte “dismiss . . . any portion of [a] complaint [that] is

frivolous, malicious, or fails to state a claim upon which relief may be granted,” or that “seeks

monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b); see

also Liner v. Goord, 196 F.3d 132, 134 & n.1 (2d Cir. 1999) (explaining that, under the Prisoner

Litigation Reform Act, sua sponte dismissal of frivolous prisoner complaints is mandatory);

Tapia-Ortiz v. Winter, 185 F.3d 8, 11 (2d Cir. 1999) (“Section 1915A requires that a district

court screen a civil complaint brought by a prisoner against a governmental entity or its agents

and dismiss the complaint sua sponte if, inter alia, the complaint is ‘frivolous, malicious, or fails

to state a claim upon which relief may be granted.’”) (quoting 28 U.S.C. § 1915A).

         Rule 8 of the Federal Rules of Civil Procedure requires that a plaintiff plead only “a short

and plain statement of the claim showing that the pleader is entitled to relief,” see Fed. R. Civ. P.

8(a)(2), to provide the defendant “fair notice of what the . . . claim is and the grounds upon

which it rests,” see Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

         A plaintiff’s “[f]actual allegations must be enough to raise a right to relief above the

speculative level” and assert a cause of action with enough heft to show entitlement to relief and

“enough facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 555,

570. A claim is facially plausible if “the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).

           Although the Federal Rules of Civil Procedure do not require “detailed factual

allegations,” a complaint must offer more than “labels and conclusions,” “a formulaic recitation


                                                   4
           Case 3:18-cv-00454-VAB Document 15 Filed 04/20/20 Page 5 of 14



of the elements of a cause of action,” or “naked assertion[s]” devoid of “further factual

enhancement.” Twombly, 550 U.S. at 555–57. Plausibility at the pleading stage is nonetheless

distinct from probability, and “a well-pleaded complaint may proceed even if it strikes a savvy

judge that actual proof of [the claim] is improbable, and . . . recovery is very remote and

unlikely.” Id. at 556 (internal quotation marks omitted).

           Complaints filed by pro se plaintiffs, however, “must be construed liberally and

interpreted to raise the strongest arguments that they suggest.” Sykes v. Bank of Am., 723 F.3d

399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons, 470 F. 3d 471, 474 (2d

Cir. 2006)) (internal quotation marks omitted); see also Tracy v. Freshwater, 623 F. 3d 90, 101–

02 (2d Cir. 2010) (discussing the “special solicitude” courts afford pro se litigants).

   III.      DISCUSSION

          Mr. Mcclain contends that Nurse Ventrella was deliberately indifferent to his serious

medical need in violation of the Eighth Amendment and failed to properly dispose of his medical

grievance in violation of his Fourteenth Amendment due process rights. Compl. at 6. He sues

Warden Erfe and Commissioner Semple in their official capacities and Nurse Ventrella in her

individual and official capacity, id. at 2, and seeks compensatory and punitive damages and

declaratory and injunctive relief, Mot. to Amend.

             A. Claims for Injunctive Relief Under § 1983

          “An inmate’s transfer from a prison facility generally moots claims for declaratory and

injunctive relief against officials of that facility.” Salahuddin v. Goord, 467 F.3d 263, 272 (2d

Cir. 2006); see also Sossamon v. Texas, 563 U.S. 277, 304 (2011) (noting that “[a] number of . . .

suits seeking injunctive relief have been dismissed as moot because the plaintiff was transferred

from the institution where the alleged violation took place prior to adjudication on the merits”).


                                                  5
         Case 3:18-cv-00454-VAB Document 15 Filed 04/20/20 Page 6 of 14



        All of Mr. Mcclain’s allegations involve conduct that took place at Cheshire. Mr.

Mcclain, however, is no longer at Cheshire, having been transferred to Gardner in June 2019,

First Notice, and to Corrigan in October 2019, Second Notice.

        Accordingly, Mr. Mcclain’s claims for injunctive relief will be dismissed. See 28 U.S.C.

§ 1915A(b)(1) (in an initial review of a civil action by an incarcerated person, “the court shall . .

. dismiss . . . any portion of the complaint, if the complaint—(1) . . . fails to state a claim upon

which relief may be granted.”).

            B. Commissioner Semple and Warden Erfe

        “A prison official cannot be personally liable under § 1983 on the basis of respondeat

superior or simply because he is atop the prison hierarchy. Rather, a prison official must have

some degree of personal involvement in an alleged constitutional deprivation to be personally

liable.” Lewis v. Cunningham, 483 F. App’x 617, 618–19 (2d Cir. 2012) (citing Colon v.

Coughlin, 58 F.3d 865, 874 (2d Cir.1995)).

        Mr. McClain alleges that Scott Semple, as the Commissioner of the Department of

Correction, is responsible for the operation of each prison facility, including Cheshire

Correctional Institution. Id. He alleges that Scott Erfe, as the Warden of Cheshire, is responsible

for the operation of Cheshire and the welfare of the inmates housed at Cheshire. He does not

mention either Defendant in the body of his Complaint but seeks an injunction ordering both

Defendants to “stop the process of having prisoners wait a one-year time period, [w[h]e[]ther

they’re in pain or not, to see a[n] eye doctor.” Id. at 7.

        Mr. Mcclain has not alleged that either Commissioner Semple or Warden Erfe was

personally involved in the alleged constitutional deprivation at issue here. He has not even

alleged that they were aware of Mr. Mcclain’s medical condition or his requests for treatment


                                                   6
         Case 3:18-cv-00454-VAB Document 15 Filed 04/20/20 Page 7 of 14



submitted to the medical department or the medical grievance that he submitted to Nurse

Ventrella. As a result, Mr. Mcclain has not alleged that either Commissioner Semple or Warden

Erfe violated his constitutionally or federally protected rights.

       Accordingly, the claims against Commissioner Semple and Warden Erfe will be

dismissed. See 28 U.S.C. § 1915A(b)(1).

           C. Nurse Ventrella—Fourteenth Amendment Claim

       The Second Circuit has held that neither state directives nor “state statutes . . . create

federally protected due process entitlements to specific state-mandated procedures.” Holcomb v.

Lykens, 337 F.3d 217, 224 (2d Cir. 2003). “It is well established [] that inmate grievance[]

procedures are undertaken voluntarily by the states, that they are not constitutionally required,

and accordingly that a failure to process, investigate or respond to a prisoner’s grievances does

not in itself give rise to a constitutional claim.” Swift v. Tweddell, 582 F. Supp. 2d 437, 445–46

(W.D.N.Y. 2008) (collecting cases); see also Fernandez v. Armstrong, No. 3:02-cv-2252 (CFD),

2005 WL 733664, at *9 (D. Conn. Mar. 30, 2005) (“This district has previously held that failure

of a correctional official to comply with the institutional grievance procedures [set forth in

Administrative Directive 9.6] is not cognizable in an action filed pursuant to 42 U.S.C. § 1983,

unless the action caused the denial of a constitutionally or federally protected right.”); Garcia v.

Semple, No. 3:18-cv-1226 (SRU), 2019 WL 5597771, at *16 (D. Conn. Oct. 30, 2019)

(dismissing an incarcerated plaintiff’s due process claims that prison officials did not respond to

his grievances and appeals in a timely manner). In addition, “prisoners do not have a due process

right to a thorough investigation of grievances.” Tafari v. McCarthy, 714 F. Supp. 2d 317, 347

(N.D.N.Y. 2010) (citing Torres v. Mazzuca, 246 F. Supp. 2d 334, 342 (S.D.N.Y. 2003) (“The

corrections officers’ failure to properly address [the plaintiff’s] grievances by conducting a


                                                  7
         Case 3:18-cv-00454-VAB Document 15 Filed 04/20/20 Page 8 of 14



thorough investigation to his satisfaction does not create a cause of action for denial of due

process because [the plaintiff] was not deprived of a protected liberty interest.”)).

       Mr. Mcclain alleges that Nurse Ventrella violated his due process rights when she refused

to act on his grievance seeking medical treatment and instead returned it to him without

disposition. Compl. at 6. In his view, Nurse Ventrella’s refusal to dispose of his grievance

constituted an attempt by her to prevent him from exhausting the grievance procedures. Id.

       But as explained above, these allegations do not state a claim of a violation of an

incarcerated person’s constitutional rights. Thus, to the extent that Mr. Mcclain claims that Nurse

Ventrella failed to process or respond to his medical grievance or his grievance appeal properly,

in accordance with the Department of Correction’s grievance procedures, such a claim does not

rise to the level of a violation under the Fourteenth Amendment. See Brown v. Graham, 470 F.

App’x 11, 13 (2d Cir. 2012) (“[Mr.] Brown’s argument that he has a federally-protected liberty

interest in the state’s compliance with its own prison grievance procedures is meritless.”).

       Accordingly, Mr. Mcclain’s Fourteenth Amendment due process claim against Nurse

Ventrella regarding the disposition of his medical grievance will be dismissed under 28 U.S.C. §

1915A(b)(1).

           D. Nurse Ventrella—Eighth Amendment Claim

       The Eighth Amendment prohibits the infliction of “cruel and unusual punishments,” U.S.

Const. amend. VIII, which includes punishments that “involve the unnecessary and wanton

infliction of pain.” Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir. 1998) (quoting Gregg v.

Georgia, 428 U.S. 153, 173 (1976)). Under the Eighth Amendment, prison officials are required

to “ensure that inmates receive adequate food, clothing, shelter and medical care” and that they




                                                  8
         Case 3:18-cv-00454-VAB Document 15 Filed 04/20/20 Page 9 of 14



are confined in “safe[]” living conditions. Farmer v. Brennan, 511 U.S. 825, 832–33 (1994)

(internal quotation marks and citations omitted).

       The Supreme Court and the Second Circuit have held that deliberate indifference by

prison officials to a prisoner’s serious medical or dental needs constitutes cruel and unusual

punishment in violation of the Eighth Amendment. See Estelle v. Gamble, 429 U.S. 97, 104

(1976); Chance, 143 F.3d at 702. To state a Section 1983 claim for deliberate indifference to a

serious medical or dental need, a plaintiff must meet a two-pronged test, requiring an analysis of

the claim both objectively and subjectively.

       Under the objective prong, the inmate’s medical need or condition must be “a serious

one.” Brock v Wright, 315 F.3d 158, 162 (2d Cir. 2003). Factors relevant to the seriousness of a

medical condition include whether “a reasonable doctor or patient would find [it] important and

worthy of comment,” whether the condition “significantly affects an individual’s daily

activities,” and whether it causes “chronic and substantial pain.” Chance, 143 F.3d at 702

(internal quotation marks and citations omitted).

               When the basis for a prisoner’s Eighth Amendment claim is a
               temporary delay or interruption in the provision of otherwise
               adequate medical treatment, it is appropriate to focus on the
               challenged delay or interruption in treatment rather than the
               prisoner’s underlying medical condition alone in analyzing whether
               the alleged deprivation is, in objective terms, sufficiently serious, to
               support an Eighth Amendment claim.

Smith v. Carpenter, 316 F.3d 178, 185 (2d Cir. 2003) (emphasis in original) (internal quotations

omitted).

       Under the subjective prong, the action or inaction of a prison official, medical staff

member, or other health care provider must have constituted recklessness. See Salahuddin, 467

F.3d at 279–80. The official must have been actually aware of a substantial risk that the inmate


                                                  9
        Case 3:18-cv-00454-VAB Document 15 Filed 04/20/20 Page 10 of 14



would suffer serious harm as a result of his or her actions or inactions. Id. at 280. Mere negligent

conduct does not constitute deliberate indifference. See id. (“[R]ecklessness entails more than

mere negligence; the risk of harm must be substantial and the official’s actions more than merely

negligent.”).

       Mr. Mcclain alleges that Nurse Ventrella violated his Eighth Amendment right to receive

medical treatment when she returned his grievance without resolving it. Compl. at 6. He

contends that Nurse Ventrella’s failure to process or act on his grievance caused him to suffer

pain, pounding headaches, and a deterioration of his vision. Id. Mr. Mcclain also alleges

generally that the denial of his medical care and the direction that he wait one year for treatment

“caused [him] to have to suffer with [] pain, vision get[t]ing worse, [and] ac[h]ing and pounding

head[]ac[h]es,” which have continued until the date of his filing his Complaint. Id.

       “The Second Circuit has held that the deprivation of prescription eyeglasses may satisfy

the objective prong of the deliberate indifference standard.” Lexis v. Bellemare, No. 3:18-cv-

1403 (JAM), 2019 WL 1596571, at *4 (D. Conn. Apr. 15, 2019) (citing Koehl v. Dalsheim, 85

F.3d 86, 88 (2d Cir. 1996) (reversing conclusion that sightlessness and headaches from

confiscation of eyeglasses was not serious medical need)). In Koehl, the Second Circuit noted

that “visual deficiencies” caused by deprivation of prescription eyeglasses “can readily cause a

person to fall or walk into objects.” 85 F.3d at 86 (noting that the plaintiff had alleged such

circumstances). Courts in the Second Circuit have found that an incarcerated plaintiff’s

allegations that a lack of prescription eyeglasses have caused deteriorating vision and pain are

sufficient to state a claim of deliberate indifferent to medical needs under the Eighth

Amendment. See, e.g., Myrie v. Calvo/Calvoba, 591 F. Supp. 2d 620, 627 (S.D.N.Y. 2008)

(finding that plaintiff’s allegations that his “vision deteriorated and he suffered from headaches


                                                 10
            Case 3:18-cv-00454-VAB Document 15 Filed 04/20/20 Page 11 of 14



and eyestrain” met the objective prong of an Eighth Amendment claim at the motion to dismiss

stage2); Amaker v. Goord, No. 98 CIV. 3634 (JGK), 1999 WL 511990, at *8 (S.D.N.Y. July 20,

1999) (finding that allegations that plaintiff’s “eyesight deteriorated significantly, he experienced

eyestrain and fatigue, and he was forced to go without glasses for a period of months” were

“sufficiently serious” to meet the objective prong of an Eighth Amendment claim).

           Accordingly, Mr. Mcclain’s allegations that he has suffered headaches and worsening

vision due to his lack of eyeglasses and months-long delay in treatment are sufficient to meet the

objective prong of an Eighth Amendment claim.

           As for the subjective prong, Mr. Mcclain alleges that Nurse Ventrella returned his

grievance “without disposition,” acknowledged the pain he had been in, and suggested that Mr.

Mcclain submit a new request to the medical department for treatment of his symptoms and to

have his glasses repaired. Compl. at 3 ¶ 6. He also alleges that Nurse Ventrella “was well aware

of the head and eye pain I was having through my consistent request for care.” Id. at 2.

Construing Mr. Mcclain’s allegations liberally, as the Court must, see Sykes, 723 F.3d at 403

(Complaints filed by pro se plaintiffs “must be construed liberally and interpreted to raise the




2
    The court in Myrie noted that the seriousness of a medical condition may be reassessed after discovery:

                    I appreciate that, once plaintiff’s condition is fleshed out in more detail, it may
                    turn out that the damage to his eyes from waiting a few extra weeks for glasses
                    may not rise to the level of a constitutional injury. In Davidson v. Scully, No. 81
                    Civ. 0390, 2001 WL 963965 at *6–8 (S.D.N.Y. Aug. 22, 2001), the district court
                    granted defendants’ motion for summary judgment on an inadequate medical care
                    claim. The court found that because plaintiff's eye condition, which resulted in
                    blurry vision, headaches and tearing, was not “one of degeneration or extreme
                    pain,” it was not sufficiently serious. Id. at **7–8. But Davidson was decided on
                    a motion for summary judgment. That is not the procedural posture of this case.

                    Therefore, the eyeglass claim cannot be dismissed on a pre-answer motion for
                    failure to state a claim.

591 F. Supp. 2d at 627.

                                                           11
        Case 3:18-cv-00454-VAB Document 15 Filed 04/20/20 Page 12 of 14



strongest arguments that they suggest.”), Mr. Mcclain has met the subjective prong of an Eighth

Amendment claim by alleging that Nurse Ventrella was actually aware of his serious medical

condition and failed to take action despite knowing there was a substantial risk that he would

suffer serious harm as a result.

       Accordingly, Mr. Mcclain’s Eighth Amendment claims for damages against Nurse

Ventrella will be permitted to go forward. As explained above, claims for injunctive relief

against Nurse Ventrella are dismissed.

                                            ORDERS

       The Court enters the following orders:

       (1)     The Clerk of Court is requested to amend the docket case caption to change “Scott

Simple” to “Scott Semple,” reflecting the correct spelling of Defendant’s name.

       (2)     All claims against Defendants Semple and Erfe are DISMISSED under 28 U.S.C.

§ 1915A(b)(1).

       (3)     The Clerk of Court shall verify the current work addresses for Nurse Ventrella

with the DOC Office of Legal Affairs, mail a waiver of service of process request packet

containing the Complaint, ECF No. 1, the motion to amend prayer of relief, ECF No. 10, and this

Order to Nurse Ventrella at the confirmed address by May 15, 2020, and report to the Court on

the status of the waiver requests by May 29, 2020. If Nurse Ventrella fails to return the waiver

request, the Clerk of Court shall make arrangements for in-person service by the U.S. Marshals

Service on her, and she shall be required to pay the costs of such service in accordance with Fed.

R. Civ. P. 4(d).

       (4)     The Clerk of Court shall send a courtesy copy of the Complaint and this Order to

the DOC Office of Legal Affairs.


                                                12
           Case 3:18-cv-00454-VAB Document 15 Filed 04/20/20 Page 13 of 14



       (5)      Nurse Ventrella shall file her response to the Complaint, either an Answer or

motion to dismiss, by July 10, 2020. If she chooses to file an Answer, she shall admit or deny

the allegations and respond to the cognizable claims recited above. She may also include any and

all additional defenses permitted by the Federal Rules.

       (6)      Discovery, under Fed. R. Civ. P. 26-37, shall be completed by November 13,

2020. Discovery requests need not be filed with the Court.

       (7)      The parties must comply with the District of Connecticut “Standing Order Re:

Initial Discovery Disclosures,” which will be sent to both parties by the Court. The Order can

also be found at http://ctd.uscourts.gov/administrative-standing-orders.

       (8)      All motions for summary judgment shall be filed by December 18, 2020.

       (9)      Under Local Civil Rule 7(a), a nonmoving party must respond to a dispositive

motion within twenty-one (21) days of the date the motion was filed. If no response is filed, or

the response is not timely, the dispositive motion can be granted absent objection.

       (10)     If Mr. Mcclain changes his address at any time during the litigation of this

case, Local Court Rule 83.1(c)2 provides that he MUST notify the court. Failure to do so

can result in the dismissal of the case. Mr. Mcclain must give notice of a new address even if

he is incarcerated. He should write “PLEASE NOTE MY NEW ADDRESS” on the notice. It is

not enough to just put the new address on a letter without indicating that it is a new address. If

Mr. Mcclain has more than one pending case, he should indicate all of the case numbers in the

notification of change of address. He should also notify Defendant or defense counsel of his new

address.




                                                 13
       Case 3:18-cv-00454-VAB Document 15 Filed 04/20/20 Page 14 of 14



       (11)   Because the Court has here issued an Initial Review Order and ordered service on

Defendant Nurse Ventrella, Mr. Mcclain’s motion for status of service, ECF No. 13, is DENIED

as moot.

       SO ORDERED at Bridgeport, Connecticut this 20th day of April, 2020.

                                           ____________/S/_______________
                                           VICTOR A. BOLDEN
                                           UNITED STATES DISTRICT JUDGE




                                             14
